Citation Nr: 1511088	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-37 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbosacral spine strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, an adjustment disorder, and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to January 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland which, in pertinent part, denied the Veteran's claim for an increased rating for a lumbosacral spine strain as well as her claim for service connection for depression.

This claim was previously remanded by the Board in March 2014.  The Agency of Original Jurisdiction (AOJ) was directed to afford the Veteran new VA examinations addressing the nature and etiology of any acquired psychiatric disorders, and the current nature and severity of the Veteran's service-connected lumbosacral spine strain.  In addition, the AOJ was directed to associate the Veteran's VA Counseling, Evaluation and Rehabilitation Folder with the claims file. All requested development has been conducted and the claim has been returned to the Board for further consideration.  Thus, the Board may proceed to adjudication upon the merits.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing in Washington, D.C.  A transcript of that hearing is of record.

As mentioned in the March 2014 Remand, the Board has recharacterized the claim for service connection as a claim for service connection for an acquired psychiatric disorder to include depression, an adjustment disorder, and PTSD, so as to more accurately reflect the evidence of record and the Veteran's complaints of symptomatology as well as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As a final preliminary matter, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's claims should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to May 16, 2006, the Veteran' service-connected lumbosacral spine strain was manifested by reduced range of motion that included forward thoracolumbar spine flexion to no less than 85 degrees.  There is no evidence of additional functional limitations.

2.  From May 16, 2006 to June 21, 2006, the Veteran's service-connected lumbosacral spine strain was manifested by reduced range of motion that included forward flexion limited to 30 degrees.  There is no evidence of additional functional limitations that resembles the next highest rating.

3.  From June 21, 2006 to August 1, 2006, the Veteran's service-con lumbar spine strain was manifested by reduced range of motion that included forward flexion limited to 40 degrees due to pain.  There is no evidence of additional functional limitations that resembles the next highest rating.

4.  From August 1, 2006 to September 30, 2008 the Veteran' service-connected lumbosacral spine strain was manifested by full range of motion, no localized tenderness, and no evidence of muscle spasm.  There is no evidence of additional functional limitations

5.  From September 30, 2008 to the present, the Veteran's service connected lumbosacral spine strain was manifested by either reduced range of motion that included forward thoracolumbar spine flexion to no less than 85 degrees or localized tenderness not resulting in abnormal gait.  The evidence shows additional functional limitations as a result of repetitive use, flare-ups, and weakness.

6.  The record includes current diagnoses of major depression, recurrent, severe, and adjustment disorder, and the evidence is in equipoise as to whether these conditions are at least as likely as not etiologically related to service.

7.  The record does not contain a DSM-IV compliant PTSD diagnosis made at any time in, since, or contemporaneous with, the filing of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for lumbosacral spine strain prior to May 16, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5237 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an evaluation of 40 percent for lumbosacral spine from May 16, 2006 to June 21, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5237 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for an evaluation of 30 percent for lumbosacral spine from June 21, 2006to August 1, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5237 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.  The criteria for an evaluation in excess of 10 percent for lumbosacral spine strain from August 1, 2006 to September 30, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5237 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).


5.  The criteria for an evaluation of 20 percent for lumbosacral spine strain from September 30, 2008 to the present have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5237 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disorder, to include diagnoses of adjustment disorder and major depression, recurrent, severe have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

7.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As the Board's decision to grant service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to that aspect of the Veteran's claim.  

With regard to the Veteran's claim for an increased rating for a lumbosacral spine strain, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With regard to the Veteran's claim for an increased rating for her lumbosacral spine strain, the RO sent a letter the Veteran in October 2006 with VCAA notice requirements for her increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate her claim for an increased evaluation would be evidence showing that her disability was worse than the current evaluation contemplated.  The letter also informed the Veteran that she must provide medical or lay evidence demonstrating a worsening of her disability and the impact on her employment and daily life, which could also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed her that, on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that she would need to give VA enough information about the records so that it could obtain them for her.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the Veteran's claim for an increased rating for her lumbosacral spine strain, VA obtained the Veteran's service treatment records and VA treatment records.  In addition, the Veteran was also provided VA examinations in connection with her increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect the November 2013 Central Office Board Hearing, the Veteran was provided an opportunity to set forth her contentions before the undersigned VLJ who presided over that hearing.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the hearing, the VLJ identified the issues on appeal.  In addition, information was solicited regarding the Veteran's conditions, including the current symptoms associated with her current disability, and she explained why she believed she warranted an increased rating for her lumbosacral spine strain disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the hearing was legally sufficient.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim for an increased rating.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005, rev'd on other grounds, 444 F.3d 1328.

Increased Rating

The Veteran contends that she is entitled to an increased rating for her service-connected lumbosacral spine sprain.  The Veteran was initially granted service connection in April 2001, and assigned a 10 percent rating, effective February 1, 2000.  The Veteran filed her claim for an increased rating in October 2006.  As will be discussed below, the Board finds that the Veteran's lumbosacral spine sprain warrant staged ratings.  Prior to May 16, 2006, the evidence of record failed to show that the Veteran's disability warranted a rating in excess of 10 percent.  From May 16, 2006 to June 21, 2006, the evidence of records demonstrates that the Veteran is entitled a 40 percent rating.  From June 21, 2006 to August 1, 2006, the evidence of records demonstrates that the Veteran is entitled to a 30 percent rating.  From August 1, 2006 to September 30, 2008, the evidence of record demonstrates that the Veteran is entitled to a 10 percent rating.  From September 30, 2008 to the present, the evidence of record demonstrates that the Veteran is entitled to a 20 percent disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.
 
A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single diseased entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rating at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

A lumbar and sacrococcygeal strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows:  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V (2014). 

Intervertebral disc syndrome (IVDS) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is assigned for incapacitating episodes have a total duration of at least six weeks during the past twelve months.  Id.

Applying these criteria to the facts of the Veteran's claim, the Board finds that a rating of 20 percent, but not higher, is warranted for the period from September 21, 2009 to the present.  Prior to that date, the evidence failed to establish that the Veteran met the criteria for a higher rating.  The evidence for consideration includes three VA examinations, the Veteran's VA treatment records, the Veteran's private treatment records, and the Veteran's lay statements, including her testimony to the undersigned during the November 2013 Central Office Hearing.

The Veteran started treatment with a private orthopedist following two motor vehicle accidents in April and May 2006, and she submitted copies of those records for the Board consideration.  In May 2006, the Veteran's range of motion was recorded as follows: forward flexion limited to 30 degrees; extension was limited to 10 degrees lateral bending was limited to 10 degrees.  In a June 2006 progress note, the Veteran complained of ongoing pain, including pain on motion.  The physician noted tenderness, a paravertebral muscle spasm, and increasing pain in forward flexion.  In another progress note from June 2006, the Veteran complained of radiating pain in her right lower extremities.  The physician noted objective evidence of pain at 40 degrees for forward flexion, and 10 degrees for left lateral bending.  In a July 2006 progress note, the Veteran complained of aches and pains in her lower back.  A MRI was normal.  The physician noted tenderness about the mid and lower lumbar region with mild local muscle spasm and mild restriction of lumbar motion with evidence of pain.  In an August 2006 progress note by the same physician, the Veteran was able to stand erect and bear equal weight bilaterally.  The physician noted that her bending and rotations were "done well," and that there was no tenderness in the lower paralumbar area.  The Veteran's range of motion was noted as being "full," and there was no evidence of muscle spasm.  Examination revealed symmetrical reflexes and good sensation, and straight leg testing was normal.

In September 2008, the Veteran was seen at the Washington D.C. VA Medical Center complaining about chronic lower back pain.  The Veteran complained that her toes would become numb when pain increased.  The Veteran also complained that the pain would increase as the weather became colder.  The examiner noted hyperlordosis of the physiologic curvature with no spondylolisthesis; no significant vertebral body and intervertebral disc space height loss; questionable L5-S1 facet arthropathy; and bilateral sacroiliac joint subchondral sclerosis.  The examiner noted palpable tenderness at the right lower lumbar paraspinal muscle, as well as limited back range of motion with mild pain in all directions.  The examiner found no apparent weakness or sensory deficits.

The Veteran was afforded a VA examination in March 2009.  During the examination, the Veteran complained of fatigue, decreased motion, stiffness, and weakness.  The Veteran denied any flare-ups or incapacitating episodes of spinal disease.  The Veteran indicated that she needed to use a cane and a brace in order to move around.  The examiner found no evidence of ankylosis, spasm, atrophy, guarding, or weakness.  The examiner did note, however, that there was objective evidence of painful motion with the thoracic sacrospinalis.  The examiner recorded the Veteran's range of motion as follows: flexion to 85 degrees, extension to 25, left lateral flexion to 35 degrees, left lateral rotation to 100 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 90 degrees.  The examiner noted objective evidence of pain on active range of motion, but no additional limitation with repetitive use.  The examiner noted moderate or severe effects on the following daily activities: chores, shopping, exercise, traveling, bathing, dressing, and grooming.

At her November 2013 hearing, the Veteran claimed that her back had gotten worse.  The Veteran stated that she had been involved in two motor vehicle accidents since she was granted service connection in 2001, and she indicated that she underwent physical therapy afterward.  When asked to describe the current problems associated with her back, the Veteran stated that the pain in her back increased after prolonged walking, and that her back would sometimes swell and, when this happened, she would stay in bed.  She stated that she had difficulty bending and squatting.  She stated that she managed her back pain with over-the-counter pain relievers.

Following the March 2014 Remand, the Veteran was afforded two more VA examinations to assess the current nature and severity of her lumbosacral spine strain.  During an April 2014 VA examination, she was diagnosed with a lumbosacral strain, mild hyperlordosis, and L5-S1 mild facet arthropathy.  The Veteran reported flare-ups roughly three times a week, during which she cannot sit up or do house work, but instead has to lie down with a heating pad.  The examiner recorded her range of motion as follows:  flexion to 90 degrees or greater, extension to 30 degrees or greater, left lateral flexion to 30 degrees or greater, left lateral rotation to 30 degrees or greater, right lateral flexion to 30 degrees or greater, and right lateral rotation to 30 degrees or greater.  The examiner found no objective evidence of painful motion.  The examiner found that the Veteran's range of motion was the same following three repetitions.  The examiner noted additional functional loss after repetitive use, including pain on movement and interference with sitting, standing, and/or weight bearing.  The examiner also found right paraspinal lumbosacral tenderness after deep palpation, but noted that there was no evidence of abnormal gait or contour.  The examiner found no evidence of ankylosis or IVDS.  The examiner noted that the Veteran's thoracolumbar spine disability did not impact her ability to work.

In September 2014, the Veteran was given another VA examination.  The diagnoses of lumbosacral strain, mild hyperlordosis, and L5-S1 mild facet arthropathy where confirmed.  The Veteran complained that since the April 2014 examination, she experienced flare-ups three times a week.  The examiner noted 20 degrees of additional range of motion loss in forward flexion during a flare-up.  Additionally, the examiner noted additional limitation caused by pain and incoordination, but found that there was no evidence of weakness or fatigability.  The range-of-motion testing results were the same as the April 2014 examination.  The Veteran's range of motion was the same following repetitive use.  The examiner noted the following functional loss or impairment following repetitive use: pain on movement, and interference with sitting, standing and/or weight bearing.  The examiner noted localized tenderness at the level of the lumbar spine, paraspinally bilaterally, but found no muscle spasms or guarding that resulted in abnormal gait or spinal contour.  There was no evidence of ankylosis or IVDS.  The Veteran reported the need to use a cane occasionally.  The examiner opined that the Veteran's lumbosacral spine sprain did impact her ability to work, observing that as a contract specialist that sits all day, she frequently has to stand up a stretch due to pain.

The Veteran's reports of pain after extended use, flare-ups, painful on motion, as well as weakness, are competent because these symptoms can be observed by lay persons.  The Veteran's contentions are supported by the three VA examinations that noted pain on movement, especially after repetitive use; moderate to severe effects on the Veteran's daily activities; and interference with sitting, standing, and weight bearing; limitation of motion by 20 degrees during flare-ups.

Again, the Board notes that the Veteran's lumbosacral spine sprain is currently rated as 10 percent disabling.  Based on the evidence contained in the record, the Board finds that, with resolution of all reasonable doubt in her favor, the Veteran is entitled multiple staged ratings throughout the appellate period.  Prior to May 16, 2006, the record fails to demonstrate that the Veteran met the criteria for a higher rating or suffered from additional functional loss that is not contemplated by the Ratings Schedule.  However, from May 16, 2006 to June 21, 2006, the Veteran is entitled to a 40 percent rating, but no higher, for her service-connected lumbosacral spine sprain based upon the information contained in the Veteran's private treatment records from that period indicating that the Veteran's range of motion was limited to 30 degrees.  From June 21, 2006 to August 1, 2006, the Vetera is entitled to a 30 percent rating, but no more, based upon the private treatment records indicating painful movement limiting flexion to 40 degrees.  From August 1, 2006 to September 30, 2008, Veteran is entitled to only to the 10 percent rating, but no higher, for her service-connected disability.  The evidence shows that, during that period, the Veteran's range of motion was full, there was no localized tenderness, and there was no evidence of muscle spasm.  Additionally, there is no evidence of additional functional loss that is not contemplated by the rating schedule.  From September 30, 2008 to the present, the Veteran is entitled to a 20 percent rating, but not higher, for her service-connected lumbosacral spine strain, the date of the VA treatment record discussed above that noted palpable tenderness at the right lower lumbar paraspinal muscle and limited range of motion in all directions (although the precise range measurements were not provided).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to the current 20 percent rating, the September 2008 VA treatment record notes the presence of palpable tenderness which is sufficient to meet the 10 percent rating criteria.  While the examiner indicated that range of motion was limited, the precise measurements were not provided.  Again, during both the April 2014 and September 2014 VA examination, the Veteran failed to meet the range of motion requirements for a compensable rating.  Specifically, both VA examiners record the Veteran's range of motion as 90 degrees, and her combined range of motion was 240 degrees.  However, both VA examiners noted that there was evidence of localized tenderness not resulting in abnormal gait or abnormal spinal contour.  These findings warrant the minimum 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5237.  

A higher rating is not warranted because the record does not show that the Veteran suffers from muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, the Veteran's forward flexion was never show to be limited to greater than 30 degrees but not greater than 60 degrees, and the Veteran's combined range of motion has always been greater than 120 degrees.

However, the records also shows that the Veteran suffers from additional functional loss due to painful motion, particularly after repetitive use and flare-ups, weakness, fatigability, limitations to the normal working movements of the body.  See 38 C.F.R. § 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. 32.  As noted above, all three VA examinations noted some type of functional loss as a result of the Veteran's lumbosacral spine sprain.  For example, September 2008 examiner noted limited back range of motion with mild pain in all directions.  The March 2009 examiner noted objective evidence of painful motion as well as moderate to severe effects upon numerous daily activities, such as chores, shopping, exercise, traveling, bathing, dressing, and grooming which should all be consideration normal working movements of the body.  In addition, both the April 2014 and September 2014 examiners noted pain on movement, and interference with sitting, standing and/or weight bearing, following repetitive use.  Finally, the September 2014 examiner also noted additional limitation caused by pain and incoordination, as well as a decrease in 20 degrees in forward flexion during flare-ups.  These findings are consistent with the Veteran's lay statements.  The Board thus finds that the Veteran's lumbosacral spine sprain meets the standards set out in DeLuca and Mitchell and, therefore, warrants an increased disability rating of 20 percent effective September 30, 2008, the date of the VA treatment record discussed above.

The Board notes that Diagnostic Code 5243, contemplating IVDS, may not serve as a basis for a higher rating because it has not been diagnosed.

The Board has considered whether further staged ratings under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected lumbosacral spine strain; however, the Board finds that from September 30, 2008, her symptomatology has remained consistent to the present time.  Prior to that period, the record is silent as to whether the Veteran's disability caused additional functional loss due to painful motion, repetitive use, and flare-ups.


Other Considerations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is as follows: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Referral for an extra-schedular rating is not warranted because the rating criteria contemplate the symptoms of restriction of motion and pain on movement.  The Veteran's difficulty with tenderness; weakness; and interference with sitting, standing, and weight bearing are all contemplated by the assigned ratings, including the additional 10 percent assigned above in recognition of functional impairment.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The Veteran has not contended and there is no medical evidence that suggests that her lumbosacral spine strain alone renders her unable to obtain or sustain gainful employment.  At the hearing before the undersigned, the Veteran stated that she had been unemployed for over a year.  However, the Veteran opined that her depression, not her lumbosacral spine strain, was preventing her from being employed.  When the undersigned sought clarification, the Veteran stated that she had problems developing relationships with co-workers.  In addition, the April 2014 examiner opined that the Veteran's disability did not impact her ability to work.  Finally, at the September 2014 VA examination, the Veteran stated the she recently found employment, and that the only impact her back has on her job is that, since she must sit at her desk all day, she has to get up every hour and stretch due to pain.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.




Service Connection for an Acquired Psychiatric Disorder

The Veteran has alleged that, as a result of service, she is now suffering from depression.  Specifically, at the November 2013 hearing before the undersigned, the Veteran stated that she was subjected to sexual harassment while in service, including being pressured by another soldier to develop a sexual relationship with a male soldier on the base and being stalked by a fellow soldier.  The Veteran also reported that she was raped by her first husband while in service.  She stated that, while she reported the incident, no one "took the claim seriously."

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The file contains confirmed diagnoses of major depression, recurrent, severe, without psychotic features, see VA Examination, April 2014, as well as adjustment disorder.  See VA Examination, September 2014.    Additionally, the Veteran's VA treatment record show continuous treatment for depression.  Accordingly, presence of a currently-diagnosed psychiatric disorder is established.

Significantly, a valid PTSD diagnosis has not been made in this case.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  The file contains a September 2008 PTSD screening test that indicated a questionable PTSD diagnosis.  However, in June 2006, the Veteran was given a VA Psychology Initial Mental Evaluation, and PTSD was specifically ruled out as a possible diagnosis.  The Board finds this examination to be the most accurate and reliable evidence relating to the issue and concludes that no valid DSM-IV PTSD diagnosis has been made in this case, and the claim as related to that particular diagnosis fails on this basis.  In addition, the April 2014 VA examiner found no evidence of PTSD.  Finally, at the September 2014 VA examination, the Veteran specifically denied any symptoms of PTSD.  Accordingly, no further consideration of service connection for PTSD need be undertaken, and to this extent the claim is denied.

The Veteran's service treatment records (STRs) contain only two instances when the Veteran complained of or expressed psychiatric problems.  In response to her entrance Report of Medical History wherein the Veteran claimed that she attempted suicide, the Veteran was sent for a psychological consultation.  In October 1979, the examiner found that the Veteran had not attempted suicide, but was instead feeling emotional as a result of her pregnancy.  The examiner concluded that the Veteran had no psychotic disorders.  In September 1985, the Veteran complained of nerves, insomnia, and feeling stressed out.  The examiner concluded that the Veteran's symptoms were merely a stress reaction, and the examiner recommended referral for relaxation techniques if the problems continued.

In June 2006, the Veteran sought treatment from the VA Medical Center in Washington, D.C.  The Veteran complained of stress following two motor vehicle accidents, and mounting financial and difficulties.  The Veteran was found to have persistent avoidance, numbing, and/or social alienation following a military sexual trauma.  The Veteran stated that she was raped by her first husband, who was also a service member.  She also stated that, although she tried to report the incident, no one took her claim seriously.  The Veteran was diagnosed with adjustment disorder with depression, but post-traumatic stress disorder was ruled out as a possible diagnosis.  In September 2008, the Veteran complained of feeling overwhelmed with social issues and claimed that her depression was worsening.  After conducting a depression screening, the examiner noted a score of six, which is a positive screen for depression.  The Veteran's physician prescribed Fluoxetine to treat her depression.

In connection with her claim for service connection, the Veteran was given two VA examinations to address the nature and etiology of any acquired psychiatric disability.  In April 2014, following a review of the Veteran's claim file as well as an in-person examination, a VA psychiatrist diagnosed the Veteran with major depression, recurrent, severe, without psychotic features, but found that there was no evidence of PTSD.  The examiner indicated that her depression caused occupational and social impairments with deficiencies in most areas including work, school, family relations, judgment, and mood.  During the examination, the Veteran reiterated that she was the victim of physical and sexual abuse at the hands of her husband in 1983, and that she was sexually harassed by other service members when she was on assignment in Alaska in 1987.  As a result of these experiences, she suffered from anxiety, depression, sleep disturbance, concentration and motivation problems, but did not seek treatment in service due to the perceived stigma attached and the possible effects on her military career.  The Veteran claimed that since she left service, her symptoms had continued.  The examiner noted the following symptoms: depressed mood; anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; neglect of personal appearance and hygiene; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The examiner determined that the Veteran's depressive symptoms began while she was in service and were a result of her military experiences, particularly the stress of assignments, family separation and sexual harassment.  The examiner opined that, "[b]ecause the nature of depression is such that is remits occasionally, for many sufferers, it continues and now she had symptoms needing treatment and these symptoms are a direct descendent of her Military depressive symptoms."  VA Examination, April 2014.

In September 2014, the Veteran was given another in-person VA examination.  At this exam, the Veteran was diagnosed with adjustment disorder, and stated that the Veteran specifically denied any symptoms of PTSD.  The examiner noted occupational and social impairments with occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted the same mental health history given in the April 2014 examination.  At the examination, the Veteran complained of a history of episodes of depression, including disruption in her mood, motivation, and sleep.  The examiner noted the following symptoms: disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran's problems were episodic and, although they began while she was in service, her current problems were related to her current circumstances, such as marital problems.  The examiner opined that the Veteran's condition failed to rise the level of clinincal depression because the Veteran admitted that she never experienced suicidal ideation or despairing feelings.  The examiner opined that the Veteran's condition is more likely than not adjustment disorder, and nothing else, and is based on current circumstances, not her military service.

PTSD has never been confirmed as a diagnosis throughout the Veteran's appeal.  As such, the first element of service connection (a current diagnosis) has not been satisfied and service connection for this disorder is denied.  

However, given the Veteran's lay statements, the Veteran's VA treatment records, and the April 2014 and September 2014 VA examination opinions, the Board concludes that the evidence is at least in equipoise regarding whether the Veteran's current acquired psychiatric disorder is related to her military service, variously diagnosed as major depression and adjustment disorder.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

With resolution of all reasonable doubt in her favor, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include major depression and adjustment disorder, is granted.  The Board notes that, in reaching this conclusion, the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A rating in excess of 10 percent for a lumbosacral spine strain prior to May 16, 2006 is denied.

A rating of 40 percent, but not higher, for a lumbosacral spine strain from May 16, 2006 to June 21, 2006, is granted.

A rating of 30 percent, but not higher, for a lumbosacral spine strain from June 21, 2006 to August 1, 2006, is granted.

A rating in excess of 10 percent for a lumbosacral spine strain from August 1, 2006 to September 30, 2008, is denied.

A rating of 20 percent, but not higher, for a lumbosacral spine strain from September 30, 2008, is granted.

Service connection for an acquired psychiatric disorder, to include major depression and adjustment disorder, is granted.

Service connection for PTSD is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


